Citation Nr: 1741566	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for multiple sclerosis (MS), and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction over the case was subsequently returned to the VA RO in Winston-Salem, North Carolina.

In his November 2013 substantive appeal, the Veteran requested that he be afforded a hearing before the Board. The Veteran was originally scheduled for his requested hearing in April 2017, but was ultimately rescheduled at his request for June 2017. The Veteran failed to report for his scheduled hearing without explanation. Therefore, the Veteran's hearing request is deemed to have been withdrawn. 


FINDINGS OF FACT

1. An unappealed October 2010 rating decision denied entitlement to service connection for MS.

2. The evidence associated with the claims file subsequent to the October 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for MS.

3. MS is presumed to be etiologically related to the Veteran's active service.


CONCLUSION OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for MS. 38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. MS is presumed to have been incurred in active service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

An October 2010 rating decision denied entitlement to service connection for MS based on findings that MS was not related to his active service and it was not manifest to a compensable degree within one year of separation from active service. The Veteran did not appeal that decision.

The pertinent evidence that has been received since the October 2010 rating decision includes VA treatment records showing an April 2012 magnetic resonance imaging scan (MRI) of the brain that revealed the presence of white matter abnormality and a November 2014 opinion from the Veteran's VA Medical Center treating neurologist indicating that the Veteran's 1978 seizure was likely the first manifestation of his MS.

The Board finds that the April 2012 MRI report and the November 2014 medical opinion are new and material. The Board notes that they are not cumulative or redundant of the evidence previously of record. Moreover, they raise a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim of entitlement to service connection for MS is warranted.

Entitlement to Service Connection for MS

The Veteran asserts that his MS first manifested in February 1978 when he had a seizure for which he was hospitalized at Presbyterian Hospital in Charlotte, North Carolina. Specifically, he contends that his MS initially manifested in 1978, which was 4 years following separation from active service and within the 7-year presumptive service connection period for MS.

In February 1978, the Veteran had a seizure at work that was witnessed by a group of co-workers at Norfolk-Southern Railroad. He was admitted to Presbyterian Hospital and treated for a generalized seizure. Neurological testing was performed, including a computed tomography (CT) scan with contrast and spinal tap. The Veteran's available 1978 records from Presbyterian do not show that an official diagnosis of MS was made at that time.

Of record are lay statements from the Veteran, his mother, and his brother. In those statements, it was reported that the Veteran was told by physicians in 1978 that a brain scan showed white places on his brain and spinal cord. A review of the record shows the Veteran did not report any further symptoms related to MS until 1988, at which time he reported lower extremity neurological issues. The Veteran was formally diagnosed with MS in 1992 on the basis of a MRI of the brain and analysis of spinal fluid.

In July 2010, the Veteran was afforded a VA examination by an internal medicine doctor. At that time, the VA examiner opined that it was less likely as not that the Veteran's 1978 seizure represented the first manifestation of MS, which was not officially diagnosed until 14 years later in 1992. In this regard, she noted that seizures were more frequent in patients with MS, but that the majority of seizures occurred in patients without MS. She further noted that the Veteran had no further symptomatology of MS after his 1978 seizure until 1988, when he presented with lower extremity complaints. The examiner noted that were the seizures the initial onset of MS, one would expect additional symptoms to have occurred earlier than 10 years following the initial seizure. The VA examiner further noted that according to the neurological expert at the Mayo Clinic, it was not currently generally accepted that seizures were the first and only sign of MS.  

The Board finds that the July 2010 VA opinion is not adequate. In this regard, the examiner failed to address the lay statements of record discussing the Veteran's treatment for a seizure in 1978 and the assertion that he was told a CT scan at that time revealed "white places" on his brain. While the examiner discussed that the seizure itself may not have been the initial onset of the Veteran's MS, the fact that he was told he had "white places" on his brain should have also been considered in the forming of the opinion. As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

A review of the record shows that the Veteran receives treatment for MS at the VA Medical Center. In May 2009, the Veteran's VA Medical Center treating neurologist (Dr. E.M.) opined that it was more likely that not that the Veteran's presentation to the hospital in 1978 for seizures was related to MS. In this regard, Dr. E.M. reported that she had thoroughly discussed the incident of treatment with the Veteran and read sworn affidavits from witnesses of the treatment.  

In October 2009, Dr. E.M. provided an additional statement clarifying her May 2009 opinion. At that time, she noted that the Veteran had brought records from the 1978 treatment for her review. She reported that the Veteran did not appear to have been afforded an MRI of his brain in 1978 as it was unavailable and specialized tests to look for MS on spinal fluid were not performed. However, based on the tests that were conducted, the cause of the Veteran's 1978 seizure was unexplained. She noted that based on her review of the available records, it remained possible that the Veteran's 1978 seizure was the initial manifestation of the Veteran's MS. She reported that the available data did not disprove that contention.  

VA Medical Center treatment notes of record show that the Veteran was afforded an MRI of his brain in April 2012. The radiologist classified the study as abnormal findings/changes and reported moderate areas of white matter abnormality. He further noted that the white matter abnormalities were most likely related to the Veteran's known multiple sclerosis.

In November 2014, Dr. E.M. provided an additional statement to further clarify her May 2009 and October 2009 opinions. At that time, Dr. E.M. opined that it was as likely as not that the Veteran's 1978 seizure was caused by MS. In this regard, Dr. E.M. noted that the Veteran was treated for a seizure in 1978, the complete records for which were not available, but that he was told at that time he had "white places on his brain." She noted that while a definitive diagnosis of MS was not made at that time, it was known that MS plaques may present as seizures.

The Board finds that the May 2009, October 2009, and November 2014 opinions provided by the Veteran's VA Medical Center treating neurologist are adequate, especially when read in conjunction with one another, as the physician providing the opinions is a neurologist and not just an internist; further, she thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the opinions provided by the Veteran's VA Medical Center treating neurologist are the most probative evidence of record.

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for MS is warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for multiple sclerosis is granted.

Entitlement to service connection for multiple sclerosis is granted.



_________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


